EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 1/31/2022 overcomes the rejections of record.  In the Office action mailed 8/30/2021, it was indicated that claim 40 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In the reply filed 1/31/2022, independent claim 30 was amended to incorporate the limitation of dependent claim 40.  Specifically, claim 30 was amended to recite, “forming at least one individual identifier of the plurality of identifiers by depositing the plurality of components into a compartment, wherein the plurality of components assemble via one or more reactions in the compartment to form the combination of components of the at least one individual identifier representing at least one symbol position of an individual symbol in the string of symbols and wherein the plurality of components assemble in a non-order dependent manner.”  The prior art does not teach or suggest the non-order dependent assembly of nucleic acid sequences to form a sequence representing a symbol position of a string of symbols.  Thus, the claims are free of the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699